The Disciplinary Review Board having filed with the Court its decision in DRB 17-306 and DRB 17-330, concluding that Keith T. Smith of Egg Harbor Township, who was admitted to the bar of this State in 1989, should be suspended from the practice of law for a period of three months for violating RPC 3.5 (b) (ex parte communications), RPC 4.2 (a lawyer shall *866not communicate with a person the lawyer knows is represented by counsel), RPC 5.5(a)(1) and Rule 1:28A-2(d)(practicing law while ineligible to do so);
And the Disciplinary Review Board having further determined that prior to reinstatement to practice, respondent should be required to complete ten hours of courses in continuing legal education in ethics, in addition to those mandated by the court rules;
It is ORDERED that Keith T. Smith is suspended from the practice of law for a period of three months, effective October 19, 2018, and until the further Order of the Court; and it is further
ORDERED that prior to reinstatement to the practice of law, respondent shall compete ten hours of continuing legal education **166courses in ethics, in addition to those required by Rule 1:42-1, and shall submit proof to the Office of Attorney Ethics of his successful completion thereof; and it is further ORDERED that respondent comply with Rule 1:20-20 dealing with suspended attorneys; and it is further
ORDERED that pursuant to Rule 1:20-20(c), respondent's failure to comply with the Affidavit of Compliance requirement of Rule 1:20-20(b)(15) may (1) preclude the Disciplinary Review Board from considering respondent's petition for reinstatement for a period of up to six months from the date respondent files proof of compliance; (2) be found to constitute a violation of RPC 8.1(b) and RPC 8.4(d) ; and (3) provide a basis for an action for contempt pursuant to Rule 1:10-2; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent's file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs and actual expenses incurred in the prosecution of this matter, as provided in Rule 1:20-17.